Citation Nr: 0715950	
Decision Date: 05/30/07    Archive Date: 06/11/07

DOCKET NO.  04-36 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) in excess of 70 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 decision rendered by the 
Providence, Rhode Island Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD and assigned an initial disability 
evaluation of 50 percent, effective October 31, 2002, the 
date of the claim.

In a May 2005 rating decision, the RO increased the 
disability evaluation to 70 percent, also effective October 
31, 2002, the date of the claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  As this case is being remanded for another matter, 
the AMC/RO now has the opportunity to correct any defects in 
VCAA notices previously provided the veteran.

The veteran contends the he is entitled to a 100 percent 
disability evaluation for his PTSD.  Upon a review of the 
file, it appears that this case must be remanded for 
additional development prior to adjudication by the Board.  

In this regard, there are several items for development.  
Additional medical evidence has been received in connection 
with the veteran's appeal, subsequent to the last RO 
decision, and without a waiver of initial consideration by 
the RO.  The Board may not consider this evidence prior to 
initial RO review or without a waiver of consideration, 
submitted by the appellant.  In addition, the Board observes 
that the last comprehensive VA examination of the veteran's 
PTSD was in March 2005, two years ago.  This examination is 
now stale.  See Green v. Derwinski, 1 Vet.App. 121, 124 
(1991).  

Finally, there is indication in the record that the veteran 
is not working.  It is unclear from a review of the claims 
file, just how long the veteran has been unemployed and 
whether this period of unemployment was in any way due to his 
service-connected PTSD.  Moreover, from what is currently 
known of the veteran's age, employment status, and PTSD 
disability, the Board believes that it would be prudent to 
inquire as to whether the veteran is in receipt of Social 
Security Administration (SSA) disability benefits. 

Thus, while the Board regrets the additional delay, further 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO is to provide the veteran 
a corrective VCAA notice under 38 
U.S.C.A.§ 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA who 
treated the veteran for PTSD since March 
2005.  After securing the necessary 
releases, the RO should obtain these 
records.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in that regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review.

3.  The AMC/RO should inquire of the 
veteran whether he is in receipt of SSA 
disability benefits.  It the response is 
affirmative, the AMC/RO should obtain 
from the Social Security Administration 
(SSA) the records pertinent to the 
veteran's claim for Social Security 
disability benefits, if any, as well as 
the medical records relied upon 
concerning that claim.  

4.  The veteran should be afforded a VA 
psychiatric examination to ascertain the 
current severity of the veteran's PTSD.  
The claims folder should be made 
available to the examiner for review 
before the examination.  A notation to 
the effect that this record review took 
place should be included in the report.  

The examining physician should state 
which of the following more nearly 
approximates the current severity of the 
veteran's service-connected PTSD, (a), or 
(b):

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name; 
or

(b) Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed.  
If any benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



